                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 ANTHONY FLORES                                    :             CIVIL ACTION
          Plaintiff                                :
                                                   :             NO. 17-4848
                v.                                 :
                                                   :
 ANDREW CHARLTON, et al.                           :
          Defendants                               :

NITZA I. QUIÑONES ALEJANDRO, J.                                                       AUGUST 12, 2019


                               MEMORANDUM OPINION

INTRODUCTION

       Plaintiff Anthony Flores (“Plaintiff”) filed a civil complaint against Defendants Andrew

Charlton (“Charlton”) and Citizens Financial Group, Inc. (“Citizens”) (collectively,

“Defendants”), asserting claims of hostile work environment and retaliation under Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq.; and state-law claims of sexual

harassment under the Pennsylvania Human Relations Act (“PHRA”), 43 P.S. §§ 951-963,

negligent infliction of emotional distress, intentional infliction of emotional distress, and assault.

Before this Court are Defendants’ motion for summary judgment on all of Plaintiff’s claims filed

pursuant to Federal Rule of Civil Procedure (“Rule”) 56, [ECF 22], Plaintiff’s response in

opposition, [ECF 23], and Defendants’ reply. [ECF 26]. The issues raised by the parties have

been fully briefed and are ripe for disposition. For the reasons set forth below, the motion is

granted, and judgment is entered in favor of Defendants.


BACKGROUND

       With their motion, Defendants attached a statement of undisputed material facts which

cites to the record, including Plaintiff’s deposition. Plaintiff, on the other hand, attempts to cast
doubt on Defendants’ version of the facts by asserting purportedly contrary (though frequently

inapposite) facts without citing to the record. Notwithstanding, this Court is mindful that at this

summary judgment procedural stage, all record evidence and relevant facts must be considered in

the light most favorable to the non-moving party, i.e., Plaintiff. See Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). Thus, the relevant facts are summarized as follows:

               On May 8, 2014, Plaintiff was initially hired by Citizens, a retail and
        commercial bank, to work at a Citizens branch inside an Acme supermarket in
        Newtown, Pennsylvania. In June 2015, Plaintiff was promoted to Assistant Branch
        Manager at the Acme branch, and oversaw the branch’s day-to-day operations, with
        responsibilities that included “ordering money, making sure audits were in place,
        managing expectations for the other employees[.]” [ECF 22-2, Flores Dep., at
        78:14-16]. Throughout his employment with Citizens, Plaintiff reported directly to
        and was supervised by Charlton, who divided his time between Citizens’ two
        branches in Newtown branch and had no set schedule at either location. [Id. at
        114:17-115:5].

                Prior to March 2016, Plaintiff had no documented performance issues. On
        March 10, 2016, however, Charlton issued Plaintiff a verbal warning related to
        procedural deficiencies observed during a review conducted by Citizens’
        Operations Manager Lisa Welsh. [Id. at 105-06, 111-12]. In May 2016, Citizens’
        Retail Director Jeff Pearlberg also reviewed the Acme branch and identified several
        practice deficiencies. [Id. at 129-30]. Shortly after Pearlberg’s visit, Charlton did
        not receive a desired promotion. On June 2, 2016, Charlton issued Plaintiff a Final
        Written Warning for poor performance, the final step in Citizens’ progressive
        discipline model. [Id. at 133:17-19].

                On June 14, 2016, Charlton conducted what was called a “surprise cash
        audit” of Plaintiff’s cash inventory and found that $140 was missing from
               1

        Plaintiff’s dye packs.2 Plaintiff called Citizens HR seeking advice on how to
        proceed in light of the cash discrepancy, and HR recommended that Plaintiff leave

1
        Surprise audits are scheduled by management in advance and are conducted at the very beginning
or very end of the workday. When an audit is conducted, the cash under an employee’s control is counted
in the employee’s presence.
2
         Dye packs are false cash packs, covered in real cash, which are intended to deter bank robbers by
exploding when removed from bank premises. Regarding the cash missing from the dye packs, Plaintiff
contends, without citing to materials in the record, that the audit was conducted when Plaintiff arrived after
having called out sick the previous day, apparently suggesting that his cash inventory could have been
altered without his knowledge. Plaintiff also contends that his cash count was at first found to be accurate,
but that Charlton subsequently recounted, and only found cash missing during the recount. Again, however,
Plaintiff fails to cite any materials in the record to support these assertions.


                                                      2
       the premises. Later, Plaintiff called Citizens’ Employee Relations office and asked
       to discuss Charlton’s behavior as Plaintiff’s supervisor. Meanwhile, Plaintiff was
       placed on administrative leave pending the investigation into the failed cash audit.
       When Citizens investigators interviewed him regarding the audit, Plaintiff
       elaborated on his complaints about Charlton’s behavior, telling the investigators,
       inter alia, that his relationship with Charlton had worsened following the May 2016
       visit by Retail Director Pearlberg, after which Charlton had failed to receive a
       desired promotion. As a result, Plaintiff explained, Charlton “had it out for”
       Plaintiff and had sought to “get rid of” him. [Id. at 245-46]. Plaintiff did not have
       further contact with Employee Relations regarding his relationship with Charlton.
       [Id. at 186:8-14].

               When deposed in this civil action, Plaintiff again described a pattern of
       sexually inappropriate behavior by Charlton which included, inter alia, Charlton’s
       comment while raising his leg in front of Plaintiff that he was “waiting for
       [Plaintiff] to toss [his] salad;” Charlton’s text to Plaintiff of a link to a YouTube
       video showing a naked man chasing other men; a text message containing a
       character using a homophobic slur; and a remark, made while standing behind
       Plaintiff with other Citizens staff, about Plaintiff’s “ass.” Plaintiff also testified that
       Charlton would occasionally mimic grabbing Plaintiff’s buttocks. Plaintiff
       indicated that some of these instances were witnessed by other Citizens staff.
       However, Plaintiff also acknowledged that he never made a formal complaint to
       Citizens regarding Charlton’s behavior and did not discuss Charlton’s behavior
       with any Citizens administrators prior to the failed cash audit. In early July 2016,
       prior to the conclusion of the cash audit investigation, Plaintiff resigned.


LEGAL STANDARD

       Rule 56 governs the practice of summary judgment motions. Fed. R. Civ. P. 56.

Specifically, this rule provides that summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Id. A fact is “material” if proof of its existence or non-existence might affect

the outcome of the litigation, and a dispute is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248–49. A party is

entitled to judgment as a matter of law if the evidence is so one-sided that one party must prevail.

Id. at 251–52. As noted, under Rule 56, the court must view the evidence in the light most

favorable to the non-moving party. Galena v. Leone, 638 F.3d 186, 196 (3d Cir. 2011).


                                                   3
       The moving party has the initial burden of identifying evidence that shows an absence of a

genuine issue of material fact. Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 145–46

(3d Cir. 2004). Once the moving party has shown that there is an absence of evidence to support

the non-moving party’s claims, “the non-moving party must rebut the motion with facts in the

record and cannot rest solely on assertions made in the pleadings, legal memoranda, or oral

argument.” Berckeley Inv. Grp. Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006); see also Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986). Rather, to defeat a motion for summary judgment, the

non-moving party must point to “materials in the record, including depositions, documents,

electronically stored information, affidavits or declarations, stipulations (including those made for

purposes of the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ.

P. 56(c)(1)(A). Further, a party may not defeat a motion for summary judgment with evidence

that would not be admissible at trial. Pamintuan v. Nanticoke Mem’l Hosp., 192 F.3d 378, 387

(3d Cir. 1999).

       Ultimately, the nonmoving party must “do more than simply show that there is some

metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986), and a court should grant summary judgment where the non-

movant’s evidence is merely colorable, conclusory, or speculative. Anderson, 477 U.S. at 249–

50. If the non-moving party “fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden at trial,”

summary judgment is warranted. Celotex, 477 U.S. at 322. In deciding a motion for summary

judgment, the Court’s role is not to evaluate the evidence and decide the truth of the matter, but to

determine whether there is a genuine issue for trial. Anderson, 477 U.S. at 248–49.




                                                 4
DISCUSSION

          Plaintiff contends that he was subjected to a hostile work environment and retaliation in

violation of Title VII, as well as sexual harassment, assault, intentional infliction of emotional

distress, and negligent infliction of emotional distress under state law. Defendants contend that

there are no genuine disputes of material fact and that Plaintiff’s claims fail as a matter of law. For

the reasons set forth, this Court agrees with Defendants.

                                     Plaintiff’s Title VII Claims

          Plaintiff asserts claims of Title VII hostile work environment and retaliation against both

Defendants Charlton and Citizens. The United States Court of Appeals for the Third Circuit (the

“Third Circuit”), however, has unequivocally held that only employers and not individual

employees, can be held liable under Title VII. Sheridan v. E.I. DuPont de Nemours & Co., 100

F.3d 1061, 1078 (3d Cir. 1996) (“Congress did not intend to hold individual employees liable

under Title VII.”); see also Nardella v. Phila. Gas Works, 621 F. App’x 105, 106 n.1 (3d Cir.

2015) (“[T]he District Court properly dismissed [Plaintiff’s] Title VII claims against the individual

defendants because Title VII provides a cause of action only against employers.”) (citing

Sheridan). Accordingly, Plaintiff’s Title VII claims fail as to Charlton as a matter of law.

Accordingly, summary judgment is granted in Charlton’s favor with respect to Plaintiff’s Title VII

claims.

          Plaintiff Title VII claims against Citizens are not restricted by Title VII’s individual-

liability limitations, however. As such, his Title VII claims will be addressed in turn as to Citizens

only.




                                                   5
                                      Hostile Work Environment

        In the complaint, Plaintiff outlines a series of unwelcome and inappropriate sexual

advances and communications by Charlton which included, inter alia¸ the noted message

containing a link to a video of a naked man chasing other men; a suggestion that Plaintiff “toss

[Charlton’s] salad;” a text message containing an image of a character using a homophobic slur;

comments to Plaintiff expressing Charlton’s sexual attraction to male customers; comments about

Plaintiff’s “ass” made in Plaintiff’s presence and in front of other Citizens supervisors; and regular

gestures toward “grabbing Plaintiff’s buttocks.” [ECF 1 at 6]. Plaintiff contends that this behavior

gave rise to a hostile work environment predicated on Plaintiff’s sex, and that Citizens is liable

because some of the alleged offensive remarks were made in the presence of Citizens

administrators and, therefore, Citizens was sufficiently put on notice regarding Charlton’s

behavior. Defendants argue that Plaintiff’s allegations, even if true, fail to support a Title VII

hostile work environment claim.

        “Title VII prohibits sexual harassment that is ‘sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment.’” Tourtellotte

v. Eli Lilly & Co., 636 F. App’x 831, 845 (3d Cir. 2016) (quoting Harris v. Forklift Sys., Inc., 510

U.S 17, 21 (1993)). To establish such a “hostile work environment” claim under Title VII, a

plaintiff must prove four elements: (1) the employee suffered intentional discrimination because

of his or her sex; (2) the discrimination was pervasive and regular; (3) the discrimination

detrimentally affected the plaintiff; and (4) the discrimination would detrimentally affect a

reasonable person of the same sex in that position. Id. at 845-46 (quoting Huston v. Procter &

Gamble Paper Prods. Corp., 568 F.3d 100, 104 (3d Cir. 2009).3 In order to hold an employer


3
        Notably, the Third Circuit has held that the McDonnell Douglas burden-shifting framework, which
courts apply to most claims of discrimination under Title VII, should not apply to hostile work environment

                                                    6
liable, a plaintiff must also establish a fifth element, respondeat superior, i.e., that the defendant

knew or should have known about the harassment and did not take prompt remedial action. Id. at

846; Kunin v. Sears Roebuck & Co., 175 F.3d 289, 293-94 (3d Cir. 1999). “The question of

‘whether an environment is sufficiently hostile or abusive must be judged by looking at all the

circumstances, including the frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.’” Moody, 870 F.3d at 215 (quoting Clark Cty.

Sch. Dist. v. Breeden, 532 U.S. 268, 270-71 (2001)).

        Further, Title VII “do[es] not provide relief for unpleasantness that may be encountered in

the work place. Rather [it] provide[s] a remedy only if discrimination seriously and tangibly

altered the employee’s ability to perform the job or impacted the employee’s job benefits.” Walker

v. Centocor Ortho Biotech, Inc., 558 F. App’x 216, 219 (3d Cir. 2014) (citing Storey v. Burns Int’l

Sec. Servs., 390 F.3d 760, 764 (3d Cir. 2004)). “Isolated incidents and ‘offhanded comments . . .

are not sufficient to sustain a hostile work environment claim,’” Stucke v. City of Phila., 685 F.

App’x 150, 153 (3d Cir. 2017) (quoting Caver v. City of Trenton, 420 F.3d 243, 262 (3d Cir. 2005),

“even if they engender offensive feelings in an employee.” Greer v. Mondelez Global, Inc., 590

F. App’x 170, 173 (citing Breeden, 532 U.S. at 270). Investigations, separate from any negative

consequences that may result from them, also do not generally constitute adverse employment

actions. Henry v. City of Allentown, 2013 WL 6409307, at *7 (E.D. Pa. Dec. 9, 2013); see also




claims premised on sexual harassment, because “there can be no legitimate justification for a hostile work
environment.” Moody v. Atl. City Bd. of Educ., 870 F.3d 206, 213 n.11 (3d. Cir. 2017) (referencing the
holding in Pollard v. E.I. DuPont de Nemours Co., 213 F.3d 933, 943 (6th Cir. 2000), which distinguished
disparate treatment sexual harassment (which is subject to McDonell Douglas burden shifting) from hostile
work environment sexual harassment which, once proved, cannot be rebutted by any legitimate
justification, “and thus recourse to the McDonnell Douglas test is not warranted.”).


                                                    7
Boandl v. Geithner, 752 F. Supp. 2d 540, 564 (E.D. Pa. 2010) (finding that a referral for an

investigation that ultimately had no ramifications for the employee did not constitute an adverse

employment action).

       Defendants argue that Plaintiff has not identified evidence of behavior sufficiently

pervasive or severe to support a prima facie hostile work environment claim. In order to fall within

Title VII’s purview, “[t]he alleged harassment must affect a ‘term, condition or privilege of

employment.’” Weston v. Pennsylvania, 251 F.3d 420, 428 (3d Cir. 2001), abrogated on other

grounds as recognized by Burlington N. & Santa Fe Ry. Co v. White, 548 U.S. 53 (2006). Plaintiff

has not alleged, much less shown, how Charlton’s alleged offensive conduct altered the “terms

and conditions” of Plaintiff’s employment. Instead, in response to Defendants’ motion, Plaintiff

merely reiterates allegations from the complaint, attaching as record evidence several cell phone

images which appear to show communications between Charlton and Plaintiff and which contain,

in a single image, the word “faggot.” His response makes strikingly little effort to comply with

Rule 56’s requirement that he cite “to particular parts of materials in the record, including,” inter

alia, “depositions, documents, electronically stored information, affidavits or declarations,” etc.

Fed. R. Civ. P. 56(c)(1)(A). As such, his response fails, as a matter of law, to demonstrate that

any genuine dispute of material fact exists with respect to his allegations, or that Citizens is not

entitled to judgment as a matter of law. Though Plaintiff might have intended to establish that the

“terms and conditions” of his employment were altered when he resigned, any such argument is

undermined by his acknowledgment that he “resigned because [he] did not want to be fired for

theft” (and not, therefore, because of discrimination against him). [ECF 22-2 at 280:1-3].

Accordingly, summary judgment is granted with respect to Plaintiff’s hostile work environment

claim against Citizens.



                                                 8
                                                  Retaliation

        Plaintiff also asserts a Title VII retaliation claim against Citizens. Unlike Plaintiff’s hostile

work environment claim, his retaliation claim is subject to the McDonnell Douglas burden-shifting

analysis. Moore v. City of Phila., 461 F.3d 331, 342 (3d Cir. 2006).4 To establish a prima facie

case of retaliation, “a plaintiff must tender evidence that: ‘(1) [Plaintiff] engaged in activity

protected by Title VII; (2) the employer took an adverse employment action against [Plaintiff];

and (3) there was a causal connection between [Plaintiff’s] participation in the protected activity

and the adverse employment action.’” Id. at 340-41 (quoting Nelson v. Upsala Coll., 51 F.3d 383,

386 (3d Cir. 1995)). An “adverse employment action” in the context of a retaliation claim is an

action that “well might have dissuaded a reasonable worker from making or supporting a charge

of discrimination.” Burlington N. & Santa Fe Ry. Co., 548 U.S. at 68.

        Defendants assert that Plaintiff’s retaliation claim fails because, inter alia, Plaintiff has not

put forth any evidence that he engaged in a protected activity, or that Citizens took an adverse

employment action against him. Rather, Defendants contend, Plaintiff’s claim of retaliation stems

from a “belief that Charlton retaliated against him [by conducting] the surprise audit as payback

for making [Charlton] look bad in front of Pearlberg.” [ECF 22 at 35]. In response, Plaintiff

makes several bald assertions of fact, apparently intended to cast suspicion on Charlton’s

motivations for conducting the surprise cash audit, yet fails to establish that Plaintiff engaged in

any protected activity. For example, Plaintiff argues that the audit was “questionable at best” and



4
         Under the McDonnell Douglas burden-shifting framework, once a plaintiff establishes a prima
facie case of retaliation, “the burden shifts to the employer to provide a legitimate non-retaliatory reason
for its conduct. If it does so, the burden shifts back to the plaintiff ‘to convince the factfinder both that the
employer’s proffered explanation was [pretextual] and that retaliation was the real reason for the adverse
employment action.’” Carvalho-Grevious v. Del. State Univ., 851 F.3d 249, 257 (3d Cir. 2017) (quoting
Moore, 461 F.3d at 342).


                                                       9
“a clear tactic used to display Plaintiff in a false light.” Such a response falls far short of satisfying

the first element of a Title VII retaliation claim. Indeed, the record appears to contain no support

for any purported protected activity—Plaintiff freely admitted during his deposition that he “never

made a complaint of any of these instances [of alleged sexual harassment] during [his] employment

at Citizens.” [22-2 at 178:5-8]. Instead, Plaintiff testified that Charlton had “had it out for him”

not because Plaintiff engaged in any protected activity, but because Charlton blamed Plaintiff for

Charlton’s failure to receive a desired promotion. [See, e.g., ECF 22-2 at 245:14-246:9]. Further,

Plaintiff fails again to comply with the requirement at summary judgment that he “cite to

particular,” or even any, “parts of the record.” Fed. R. Civ. P. 56. His only apparent attempt to

identify an adverse employment action, regarding his allegation that Citizens permitted his

“working conditions to become so intolerable that a reasonable person in his position would have

felt compelled to resign,” is unsupported by evidence in the record. For the reasons discussed

above, these bare allegations are insufficient to meet Plaintiff’s burden in opposing summary

judgment. Accordingly, summary judgment is granted for Citizens with respect to Plaintiff’s

retaliation claim against it.

                                    Plaintiff’s State Law Claims

        In addition to his federal claims, Plaintiff asserts claims of sexual harassment under the

PHRA, and negligent infliction of emotional distress, intentional infliction of emotional distress,

and assault under state law.       The Third Circuit has established that, “absent extraordinary

circumstances, where the federal causes of action are dismissed the district court should ordinarily

refrain from exercising pendent jurisdiction over the state law claims.” Bright v. Westmoreland

Cty., 380 F.3d 729, 751 (3d Cir. 2004) (quotations omitted); see also 28 U.S.C. § 1367(c)(3) (“The

district courts may decline to exercise supplemental jurisdiction over a claim . . . if the district


                                                   10
court has dismissed all claims over which it has original jurisdiction.”). As both Plaintiff and

Charlton appear to be Pennsylvania citizens, and neither party has suggested that complete

diversity exists, this Court appears to lack original jurisdiction over Plaintiff’s state-law claims.

Accordingly, having dismissed Plaintiff’s federal claims against all parties, this Court declines to

exercise supplemental jurisdiction over Plaintiff’s state-law claims.


CONCLUSION

       As discussed above, Plaintiff has largely failed to meet his burden in opposing summary

judgment under Rule 56 by failing to “cite to particular parts of materials in the record” to establish

that any genuine dispute of material fact exists or that Defendants are not entitled to judgment as

a matter of law on each of Plaintiff’s claims. Therefore, for the foregoing reasons, Defendants’

motion for summary judgment is granted, and Plaintiff’s claims are dismissed. An Order

consistent with this Memorandum Opinion separately follows.


NITZA I. QUIÑONES ALEJANDRO, U.S.D.C. J.




                                                  11
